Citation Nr: 0424779	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-06 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Ray Mestre, Attorney


WITNESS AT HEARING ON APPEAL

Thomas Porter, LICSW, MA 


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January to March 1973.

This appeal arises from a July 2000 rating decision of the 
Boston, Massachusetts Regional Office (RO).  This case was 
remanded from the Board to the RO in May 2003 for additional 
development of the evidence.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  A psychiatric disability was first manifest during active 
military service.


CONCLUSION OF LAW

The veteran's psychiatric disability was incurred during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the December 1972 entrance examination, no history of a 
psychiatric disability was reported.  On evaluation, the 
veteran was psychiatrically evaluated as normal.  

At the end of January 1973, a notation shows that the veteran 
complained of anxiety and crying episodes.  He felt that he 
would not be able to make it through training as he was 
unable to take the yelling and he was afraid of the drill 
instructors.  Prior to service, the veteran reported having 
adequate interpersonal relationships.  He had not used drugs 
or been arrested.  He had joined the military because his 
parents had thought he would never amount to anything and he 
wanted to prove them wrong.  He took an overdose twice as a 
civilian in suicide gestures because he felt bad about giving 
his parents a hard time.  The impression was a very dependent 
and inadequate individual who seemed to have serious 
conflicts about his aggressive drives.  It was recommended 
that the veteran be given a trial with a low stress platoon.

A March 1973 naval hospital report shows that following the 
January 1973 evaluation, the veteran had returned to the 
medical ward where he lacerated both his wrists in what he 
described as a sincere suicide attempt.  For this reason, it 
was felt that the veteran's characterological disorder was of 
a sufficient magnitude to render him unsuitable for further 
service.

A further report in March 1973 shows that the veteran had run 
away from home on many occasions due to friction between him 
and his parents.  He had been unable to cope with school 
problems and he had many fights with his peers.  His parents 
removed the veteran from school after the 10th grade.  The 
main reason for his removal was the fact that he had had a 
car accident and he needed a full time job in order to pay 
for the damages.  It was noted that the veteran had 
demonstrated little desire to complete recruit training and 
he had performed poorly in all aspects of training.  He had 
attempted to commit suicide and the veteran insisted that 
this was done in an attempt to obtain a release from service.  
It was recommended that the veteran be granted a general 
discharge on the grounds of character and behavior and 
defective attitude.  

A January 2000 statement from Thomas Porter, LICSW, MA, 
indicates that the veteran suffered trauma in service at a 
young age and that he had been unable to resume a normal life 
after service.  The veteran had lived most of his adult life 
in psychiatric hospitals and penal institutions.  

The veteran's DD Form 214 shows that he was discharged under 
honorable conditions.

An April 1994 private medical report shows that the veteran 
was first psychiatrically hospitalized in 1978.  

A May 2001 statement from Saif Nizamani, M.D., indicates that 
the veteran had been his patient for four years.  He had 
treated the veteran for paranoid schizophrenia.  It was 
opined, based on his treatment of the veteran and the study 
of his medical history, that the veteran had been adversely 
affected by his short time in the military.  The examiner 
noted that it was known that schizophrenia usually had an 
onset anywhere between the late teens and early twenties.  It 
was also known that this disability was greatly affected by 
stressors in life.  It was opined that the veteran's 
experiences in the service was a major stressor in his life 
that quickened the onset of his first schizophrenic break.  

Received in March 2002 were numerous  records from Worcester 
State Hospital from 1981 to 2001 which show continuing 
treatment for chronic paranoid schizophrenia.

Received in April 2002 were numerous records from Bridgewater 
State Hospital from December 1979 to 1987 which show 
continuing treatment for chronic paranoid schizophrenia.

An October to November 1978 report from Saint Vincent 
Hospital shows that the veteran had seen a psychiatrist the 
year before when he felt that people were pressuring him at 
work.  Since an auto accident in July 1978, the veteran had 
not been able to be as physically active and he had become 
increasingly withdrawn and fearful of people.  He also had 
some ideas of reference and was sleeping poorly.  His family 
history revealed considerable conflict within the family.  On 
examination, the veteran had paranoid thoughts.  The final 
diagnosis was paranoid schizophrenia.  

An August 1976 admission report from Hubbard Regional 
Hospital shows that the veteran was depressed, agitated and 
anxious.  He had been referred by an attorney in connection 
with a pending court case.  The veteran was unable to recall 
any events from his early childhood.  He reportedly had 
started to drink heavily at age 16.  While in the service, 
the veteran had decided he did not want to continue as he was 
not ready for service.  He was seen by a psychiatrist in 
service for reportedly cutting his wrists and he was 
discharged from service.  The veteran stated that he had not 
wanted to kill himself in service, but that there had been 
several times between the ages of 15 and 17 when he did 
seriously try to commit suicide.  He reportedly had been 
going to a psychiatrist.  In September 1976, the diagnosis 
was passive aggressive -personality with features of acting 
out.  The veteran continued to receive treatment at this 
facility until October 1978.

At a July 2002 Travel Board hearing, Thomas Porter, a 
clinical social worker, testified that he had worked with the 
veteran for the last 8 years; that he had reviewed all of the 
veteran's clinical records; and he opined that the veteran's 
psychosis was not manifest prior to service but was initially 
manifest during service.

A videotape was submitted as evidence at the time of the July 
2002 Travel Board hearing.  A transcript of that videotape 
shows that the veteran indicated that he had heard voices 
while he was in the service; that these voices told him to 
cut his wrists; that this was the first time that he had 
heard voices; and that he had continued to hear voices since 
service discharge.  

On VA psychiatric examination in May 2004, the examiner noted 
that the veteran's claims folder had been reviewed.  The 
veteran currently lived in a supervised group home.  The 
veteran had been stable and compliant with medications since 
his discharge from his most recent psychiatric 
hospitalization in 2002.  The records showed that the veteran 
had a disrupted childhood marked by parental divorce, poor 
school functioning and some substance abuse.  The veteran had 
joined the military to make his parents proud and to provide 
direction for his unstructured life.  The veteran currently 
reported that he had wanted to leave the military because he 
was hearing voices while receiving medical treatment.  He did 
not recall hearing voices prior to being in the military.  
Given the veteran's current recall of his history, the 
examiner opined that it was as likely as not that his first 
psychotic episode was in the military.  It was felt that the 
stress of the military may have resulted in the manifestation 
of the veteran's first psychotic episode.  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records show that the veteran was 
clinically evaluated as normal psychiatrically and that he 
reported no history of mental illness upon service entrance.  
In January 1973, within the first month in service,  the 
veteran was seen complaining of anxiety and crying episodes.  
In March 1973, it was noted that the veteran had attempted to 
commit suicide.  It was felt that the veteran's 
characterological disorder was of sufficient magnitude to 
render him unsuitable for further service.  It was 
recommended that the veteran be granted a general discharge 
on the grounds of character and behavior and a defective 
attitude.   

The first documented manifestation of a psychiatric 
disability in the medical record was in October 1978 when the 
veteran was diagnosed with paranoid schizophrenia.  Since 
that time, the medical record shows ongoing treatment for 
paranoid schizophrenia.  It is the veteran's contention that 
schizophrenia was first manifest during service.  

Dr. Nizamani, who had treated the veteran for four years and 
reviewed his medical history, indicated in May 2001 that the 
veteran had been adversely affected by his short time in the 
military.  It was further opined that the veteran's military 
experiences quickened the onset of his first schizophrenic 
break. 

Thomas Porter, a clinical social worker who had treated the 
veteran for 8 years, testified in July 2002 that it was his 
opinion that the veteran's psychosis was not manifest prior 
to service, but was initially manifest during service.

Following a thorough review of the medical record and a 
psychiatric examination of the veteran, a VA examiner in May 
2004 opined that it was as likely as not that the veteran's 
first psychotic episode occurred in the military.  This 
opinion was based on the veteran's current statement that he 
did not recall hearing any voices prior to being in the 
military.  The Board notes that the veteran's service medical 
records, as well as post service medical records, do not show 
that the veteran ever reported having heard voices prior to 
service.

The evidence therefore reveals that two private mental health 
care providers and one VA mental health care provider have 
all opined that the veteran's paranoid schizophrenia was 
first manifest during service.  There is no medical evidence 
or opinion to the contrary.  Accordingly, the Board concludes 
that the evidence supports the veteran's claim of service 
connection for a psychiatric disability that was incurred 
during active military service.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for a psychiatric 
disability is being granted in full.  Consequently, as the 
Board is issuing a favorable determination in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



